DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 08/17/2020.
Claims 1-17 are presented for examination.
This application is a CON of 16/238,976 filed on 01/03/2019 now PAT 10,769,511. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 2016/0373058).
Re Claim 1: Murphy et al. teaches CMOS VCO with common-mode resonance, which includes an antenna circuit wherein the antenna circuit has an antenna positive node interface (Vop) and an antenna negative node interface (Von) {herein a pair of nodes 125 & 135} (¶ 18-21+); a reference voltage source {herein voltage source 150} that supplies a reference voltage to herein processing module 740 analyze and generate feedback signal} (¶ 40+).
Re Claim 3: Murphy et al. teaches method and device, wherein the antenna circuit includes an antenna, and wherein the antenna is a component of an oscillator within the antenna circuit (¶ 36+).
Re Claims 4-5: Murphy et al. teaches method and device, wherein the CMFB circuit contains at least one operational amplifier, wherein the at least one operational amplifier receives a voltage as an input. (¶ 38+).
Re Claim 6: Murphy et al. teaches method and device, wherein the antenna circuit contains at least a p-channel transistor device and an n-channel transistor device and wherein the CMFB is arranged to ensure each of the p-channel transistor device and the n-channel transistor device have sufficient headroom (¶ 19+).
Re Claim 7: Murphy et al. teaches method and device, wherein the antenna circuit contains at least a p-channel transistor device and an n-channel transistor device and wherein the CMFB is arranged to ensure each of the p-channel transistor device and the n-channel transistor device avoid a mismatch condition (¶ 29+).
Re Claim 8: Murphy et al. teaches method and device, wherein the reference voltage source supplies a negative voltage as the reference voltage (¶ 21+).
Re Claim 9: Murphy et al. teaches method and device, wherein the reference voltage source generates a negative voltage from and with respect to a positive voltage supply and supplies the generated negative voltage for use as a gate voltage of at least one p-channel device (¶ 19+).

Re Claim 12: Murphy et al. teaches method and device, wherein the antenna circuit contains at least an n-channel transistor device a gate of which is biased by an error amplifier (¶ 29+).
Re Claim 14: Murphy et al. teaches method and device, wherein the antenna circuit includes an oscillator circuit and wherein the oscillator circuit is a cross-coupled differential inductor-capacitor (LC) oscillator (¶ 4, 17-22+).
Re Claim 15: Murphy et al. teaches method and device, wherein the antenna circuit includes an oscillator circuit 100A and wherein the oscillator circuit is a negative resistance oscillator (¶ 17+).
Re Claim 17: Murphy et al. teaches method and device, wherein the reference voltage source generates a negative voltage from and with respect to a positive voltage supply and supplies the generated negative voltage as the output reference voltage (¶ 25+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0373058) in view of Rump (US 2018/0050214).
The teachings of Murphy et al. have been discussed above.
Murphy et al. fails to specifically teach that the antenna is an inlay antenna.
Rump teaches electrode lead, implant and method for identifying an electrode lead, wherein the antenna is an inlay antenna (¶ 31-33+). 
In view of Rump’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Murphy et al. that the antenna is an inlay antenna so as to enable improvement in the magnetic or electrical coupling between the antenna and the device. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0373058) in view of Ranta (US 2010/0109967).
The teachings of Murphy et al. have been discussed above.
Murphy et al. fails to specifically teach a central-tap antenna.
Ranta teaches apparatus for enabling two elements to share a common feed, which includes a central-tap antenna (57+). 
In view of Ranta’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Murphy et al. so as to provide an electrical connection to the center of the inductor for impedance matching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887